Order entered April 9, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01143-CR

                   APRIL MICHELLE FLOYD, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 1
                          Rockwall County, Texas
                     Trial Court Cause No. CR18-0971

                                    ORDER
            Before Chief Justice Burns and Justices Myers and Nowell

      Before the Court is appellant’s March 22, 2021 motion to abate the appeal

for a punishment hearing. A review of the record shows that appellant was charged

with driving while intoxicated. On August 16, 2019, following a trial before the

court, the trial court found appellant guilty and assessed punishment at “21 months

community supervision” and a $500 fine. The written judgment, however, states

the trial court assessed punishment at sixty days in the Rockwall County Jail and a
fine of $500, probated for twenty-one months. Thus, the written judgment does not

reflect the sentence that was pronounced in open court.

      When a variation exists between the oral pronouncement of the sentence and

the written memorialization of the sentence, the oral pronouncement controls. See

Thompson v. State, 108 S.W.3d 287, 290 (Tex. Crim. App. 2003); Coffey v. State,

979 S.W.2d 326, 328 (Tex. Crim. App. 1998); see also McCoy v. State, 81 S.W.3d

917, 919 (Tex. App.—Dallas 2002, pet. ref’d). This Court may modify the trial

court’s judgment to make the record speak the truth if it has the necessary data and

information to do so. TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–

28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—

Dallas 1991, pet. ref’d).

      In this case, however, the oral pronouncement does not include a proper

sentence; it only includes community supervision which is a “suspension of the

sentence.” Speth v. State, 6 S.W.3d 530, 532 (Tex. Crim. App. 1999). For this

reason, we cannot reform the judgment. And following the Court of Criminal

Appeals decision in Thompson, we conclude that we lack jurisdiction over

appellant’s appeal based on the trial court’s failure to pronounce a sentence in

appellant’s presence. Thompson, 108 S.W.3d at 292. Nevertheless, appellant asks

the Court to abate the appeal and order the trial court to properly sentence

appellant. The State has not responded to appellant’s motion.
      The rules of appellate procedure prohibit dismissing an appeal if the trial

court’s erroneous action or failure to act prevents the proper presentation of the

case, and the trial court can correct its action or failure to act. See TEX. R. APP. P.

44.4. When faced with a similar situation, our sister court abated for the trial court

to remedy the situation. See Meachum v. State, 273 S.W.3d 803, 806 (Tex. App.—

Houston [14th Dist.] 2008, no pet.) (concluding that although court of appeals

lacked jurisdiction due to trial court’s failure to sentence defendant in open court,

abatement and not dismissal, was proper remedy under appellate rule 44.4); see

also Thompson, 108 S.W.3d at 290‒91 (“[W]e need not address the question of

whether there is only one proper remedy for this situation; it is enough to

determine whether the court of appeals chose a proper remedy.”). And we have

previously abated for the trial court to sentence a defendant in open court. See

Salinas v. State, 05-13-01665-CR, 2015 WL 4600734, at *5 (Tex. App.—Dallas

2015, no pet.) (mem. op., not designated for publication) (appeals abated and

remanded for trial court to sentence appellant in his presence) and Munoz v. State,

05-13-00914-CR, 2014 WL 7399331, at *2‒3 (Tex. App.—Dallas 2014, no pet.)

(not designated for publication) (abating cases when trial court did not orally

pronounce sentence in either case). After considering these cases and the posture of

this appeal, we conclude that the proper and more efficient remedy in this case is

abatement. See TEX. R. APP. P. 44.4(b).
      We ORDER the trial court to cause notice of a hearing to be given and,

thereafter, pronounce sentence in appellant’s presence within THIRTY DAYS of

the date of this order. We ORDER the reporter’s record of the sentencing and

supplemental clerk’s record containing the trial court’s judgment be prepared and

filed with this Court within FORTY DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Brian

Williams, Presiding Judge, County Court at Law No. 1; Debbie Hamon, official

court reporter, County Court at Law No. 1; Jennifer Fogg, Rockwall County Clerk;

and counsel for all parties.

      We DEFER ruling on appellant’s motion for an extension of time to file her

brief until the supplemental records are filed.

      We ABATE this appeal for the trial court to comply with this Court’s order.

The appeal shall be reinstated when the supplemental records are filed or the Court

determines it is appropriate to do so.




                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE